Citation Nr: 0025014	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James w. Stanley, Jr. , 
attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1971 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied the 
veteran's attempt to reopen his claims for service connection 
for post traumatic stress disorder.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disability, to include PTSD,  in February 1995.  The veteran 
was notified of this decision in February 1995 but did not 
file an appeal 

2.  The evidence submitted since the February 1995 rating 
decision includes service personnel records, and personal 
hearing testimony related to the veteran's claimed stressor.  

3.   The evidence received since the February 1995 RO 
decision is so significant, because it contributes to a more 
complete picture of the circumstances of the veteran's 
alleged stressor, that it must be considered in order to 
fairly decide the merits of the claim.  

4.  There are medical diagnoses of post traumatic stress 
disorder of record.  

5.  There is a medical opinion of record which relates the 
veteran's PTSD to the non-combat, inservice stressor which he 
has alleged.


CONCLUSIONS OF LAW

1.  The February 1995 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999).

2.  Evidence received since the February 1995 RO decision 
denying service connection for PTSD is new and material, and 
the veteran's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for post 
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In this case, the RO denied service connection for a 
psychiatric disorder, to include PTSD in a February 1995 
rating decision and notified the veteran of the decision that 
same month.  The veteran did not appeal the RO decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).   

The matter under consideration in this case is whether PTSD 
was incurred as a result of the veteran's active military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
February 1995 RO decision on the merits which is relevant to, 
and probative of, this matter under consideration.

The evidence of record at the time of the February 1995 RO 
rating decision which was relevant to the veteran's claim for 
service connection for PTSD was the veteran's service medical 
records and some VA medical records containing diagnoses of 
PTSD.  

In this case the evidence submitted since the February 1995 
RO decision that refers to the veteran's PTSD includes: the 
veteran's service personnel records, additional VA medical 
treatment records, an October 1997 VA psychiatric examination 
report, and the veteran's personal testimony provided at a 
hearing before a RO hearing officer.  The Board concludes 
that this evidence is new because it was not before the RO 
when it denied service connection for a psychiatric disorder 
in February 1995.  

This evidence is also material because it bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran had a stressor during active 
service.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, the veteran's testimony  and his service 
personnel records are evidence needed to attempt to verify 
his allegations of a noncombat stressor during service.  The 
Board notes that new and material evidence can be evidence 
which provides a more complete picture of the circumstances 
involving a claim even if the evidence is unlikely to alter 
the ultimate resolution of the claim.  Hodge v. West, 155 
F.3d 1356 (1998).  That is exactly the type of evidence 
submitted in this case.  Previously the RO did not have the 
veteran's service personnel records and did not have a 
detailed account of the veteran's alleged stressor.  These 
records are critical to the veteran's claim for PTSD in the 
present case.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the February 1995 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for PTSD is reopened.  
See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156 (1999).

II.  Well Grounded Claim

If new and material evidence has been presented, a claim is 
reopened, it must be determined, immediately upon reopening 
the claim, whether the reopened claim is well grounded 
pursuant to 38 U.S.C. § 5107(a) based upon all the evidence 
and presuming its credibility.  Elkins v. West, 12 Vet. App. 
209 (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); 38 C.F.R. § 3.304(f) (1999).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  In order to establish a well grounded claim for 
service connection, a claimant has the burden to submit 
competent evidence to support each element of the claim, 
e.g., for direct service connection, the existence of a 
current disability; an injury sustained or disease contracted 
in service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza, 7 Vet. App. at 506.  For 
the purpose of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).   

In the present case, the competent medical evidence of record 
contains several diagnoses of PTSD.  The most recent 
diagnosis was made during the October 1997 VA psychiatric 
Compensation and Pension examination.  The veteran has also 
presented sworn testimony in which he alleges that he was 
subjected to a non-combat stressor during service in Puerto 
Rico.  For the purpose of determining whether the claim is 
well grounded, this evidence must be presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Finally, there is the 
required nexus.  VA medical treatment records dated in 
October 1994 contain a description of the stressor alleged by 
the veteran and the diagnosis of "non-war related PTSD."  
The Board views this diagnosis as linking the veteran's 
current diagnosis of PTSD to the non-combat stressor he has 
alleged.  In Cohen, the Court held that medical evidence of a 
general connection between PTSD and a veteran's stressors was 
sufficient for a well grounded claim.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  As such, the veteran has met all 
three required elements.  Accordingly, the Board concludes 
that the claim for service connection for PTSD in this case 
is a well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection post traumatic stress 
disorder is reopened.  

The claim for entitlement to service connection for post 
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The major difficulty with the present case is that sufficient 
efforts to verify the veteran's alleged non-combat stressor 
have not been undertaken.  The Board also notes that the 
Court held in West v. Brown, 7 Vet. App. 70 (1994), in 
effect, that a psychiatric evaluation based upon an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.  In 
the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of the recognizable stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Initial review of the 
evidence of record for the purposes of determining that the 
case was well grounded reveals overwhelming evidence that the 
veteran did not engage in combat with the enemy.  The 
veteran's discharge papers, DD 214, do not reveal that he 
received any awards which are indicative of combat service.  
The veteran's personnel records do not show any service 
outside of the United States.  Finally, the veteran himself 
has never alleged any combat service.  

Because the stressor alleged by the veteran is not combat 
related and such, does not meet the relaxed evidentiary 
requirements of section 38 U.S.C.A. § 1154(b) (West 1991), 
credible supporting evidence is needed to corroborate the 
occurrence of the event.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  (noting that if claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence"); 38 C.F.R. § 3.304(f) (1999). 

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  In light of the foregoing 
and recognizing the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, when the claim 
is remanded, further development of the claim for PTSD should 
occur. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should review the file, 
especially the veteran's October 1997 
hearing testimony, and prepare a summary 
of all the claimed stressor.  The Board 
notes that an adequate summary appears to 
have been made on a Report of Contact, VA 
Form 119, dated May 28, 1998.  This 
summary and all associated documents 
showing the units to which the veteran was 
assigned should be sent to the Commandant 
of the Marine Corps, Headquarters United 
States Marine Corps, MMSB10, 2008 Elliot 
Road, Suite 201, Quantico, VA  22134-5030.  
They should be requested to provide any 
information to corroborate the veteran's 
alleged stressor.  Specifically, the RO 
should froward copies of the veteran's DD 
214 and his record of service, NAVMC 
118(3).  The RO should request the Marine 
Corps authorities review these records and 
indicate if they support the veteran's 
contention of service in Puerto Rico.  

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to have a 
VA psychiatric examination to determine 
the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiners determine that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify whether each alleged stressor 
found to be established for the record by 
the RO was sufficient to produce PTSD; 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and, whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with  the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Subsequently, the RO should consider 
the issue of entitlement to service 
connection for PTSD on the merits.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his attorney should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



